Filed 8/15/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                         DIVISION TWO


THE PEOPLE,                         B291127

       Plaintiff and Respondent,    (Los Angeles County
                                    Super. Ct. No. KA110348)
       v.

SANDRA SANCHEZ,

       Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, Mike Camacho, Judge. Affirmed in part and
remanded with directions.

       Randy S. Kravis for Defendant and Appellant.

      Xavier Becerra, Attorney General, Gerald A. Engler, Chief
Assistant Attorney General, Lance E. Winters, Senior Assistant
Attorney General, Steven D. Matthews, Supervising Deputy
Attorney General, Heidi Salerno, Deputy Attorney General, for
Plaintiff and Respondent.
                            ******
       A 33-year-old woman French kissed, groped, and kissed the
breasts of a female family member a little before and after the
girl’s 14th birthday. A jury convicted the woman of committing
                                             1
lewd and lascivious acts (Pen. Code, § 288), and the trial court
placed her on probation with an eight-year prison sentence
hanging over her head. Among the challenges the woman raises
to her conviction and sentence in this appeal, two entail issues of
significance: (1) is “intent to sexually exploit” the minor a second
intent element of the crime of committing lewd and lascivious
acts against a minor, and (2) is it error for a trial court, when
imposing a prison sentence but staying its execution, to impose
but stay a probation revocation restitution fine (under section
1202.44) and a parole revocation restitution fine (under section
1202.45)? We conclude that the answer to each question is “no.”
Because the woman’s remaining arguments on appeal also lack
merit, we affirm but remand with directions.
         FACTS AND PROCEDURAL BACKGROUND
I.     Facts
       Sandra Sanchez (defendant) is now a 37 year old gay
woman. Y is now a 17 year old gay female. Defendant is Y’s
step-grandfather’s niece.
       A.    Initial incident
       On November 2, 2014, defendant was 33 years old and Y,
then an “8th grade[r],” was 13.
       Following a family gathering, defendant and Y went up to
Y’s bedroom to talk. By 3 a.m., they were alone, lying on Y’s bed
and talking. Y then turned to defendant, and gave her an open-
mouthed kiss (a so-called “French kiss”). Although defendant

1     All further statutory references are to the Penal Code
unless otherwise indicated.




                                 2
thereafter turned away and told Y she was “sorry,” defendant
went on to French kiss Y seven or eight more times; defendant
herself initiated one of those kisses. Y described the kisses as
“emotional” and “passionate.”
       B.    Budding relationship
       Over the next three months, defendant and Y exchanged as
many as 50 messages a day on a number of different platforms,
including Instagram, Snapchat, Kik and regular text messaging.
Amidst those messages, defendant asked Y what the “first thing”
that Y “check[s] out in a girl.” Defendant also told Y, “I miss you
a lot, I need you, and I adore you.” Defendant dedicated songs to
Y, including songs with lyrics involving “love” and “lust.”
Defendant and Y also exchanged gifts: Defendant gave Y a few
bracelets, and Y gave defendant a necklace and a sweater.
       Approximately two weeks after the initial incident, Y’s
mother caught Y trying to hide her phone, took the phone away
and saw some of the romantic messages. When Y’s mother called
the phone number associated with the messages, defendant
answered. Recognizing defendant’s voice, Y’s mother told
defendant to stay away from her daughter.
       Ignoring Y’s mother, defendant and Y met up on New
Year’s Day near the Rose Parade in Pasadena, California. While
there, they held hands, hugged, and French kissed. Y asked
defendant to be her “girlfriend.” Defendant said, “Yes.” This
mutual expression of affection and dedication was followed by
more hugging and kissing.
       When Y’s mother went looking for Y on New Year’s Day
and found her with defendant, Y’s mother “went off” on
defendant, told her for a second time to stay away from Y, and
took Y’s phone away from Y.




                                 3
       C.     Midnight rendezvous
       The night of January 31, 2015—the night before the Super
Bowl—defendant and Y, who had turned 14 years old, arranged
to meet up in an alleyway near Y’s grandmother’s house. Y asked
defendant to wear a shirt that accentuated her cleavage. Y snuck
out of the house around midnight. While in the alley, defendant
and Y hugged and French kissed. They also cupped one another’s
breasts, and moaned in response to one another’s caresses.
Defendant then kissed Y’s bare breast, and left a “hickey.” They
stopped after about 20 minutes because Y’s cousin came looking
for Y.
       D.     The end of the relationship
       On Super Bowl Sunday, Y’s mother saw a photograph of Y’s
breast with the hickey on it (which Y had taken and sent to
defendant). Y’s mother texted defendant, calling her “nothing but
a pedophile” and telling her—for the third time—to leave Y alone.
       A few days later, one of Y’s teachers noticed Y was upset
and asked her what was wrong. When Y mentioned that she was
in a “relationship” with an older woman, the teacher reported the
matter to the vice principal, who then reported the matter to
police.
II.    Procedural Background
       A.     The charges
       The People charged defendant (1) with committing a lewd
and lascivious act with a minor under the age of 14 (§ 288, subd.
(a)) for the initial incident; (2) with misdemeanor child
molestation (§ 647.6, subd. (a)(1)) for the interactions following
the initial incident and preceding the midnight rendezvous; and
(3) with committing a lewd and lascivious act with a minor 14
years or older (§ 288, subd. (c)(1)) for the midnight rendezvous.




                                4
      B.     Trial
      The matter proceeded to a jury trial.
      Defendant called several witnesses in her defense.
      She took the stand herself, testifying that she would “never
refuse to do anything [Y] wanted” because she “wanted to be
there for” Y and to “support” Y for being a young gay woman and
because she was “afraid that [Y] would do . . . horrible things”
without that support. Defendant admitted that she had lied to
police when she said her only physical contact with Y was a
single, closed-lipped kiss on November 2, 2014. Defendant also
never told police that she felt Y might harm herself.
      Defendant called a forensic psychologist to offer the expert
opinion that defendant had no “abnormal interest in sex with
minors.” Instead, the expert opined, defendant was a “giver” who
had just “kind of got caught up in . . . a very sensitive situation”
and who ended up exercising “poor judgment.” The expert
acknowledged that she had never read the text messages between
defendant and Y, and that defendant had lied to the expert about
the extent of physical contact with Y.
      Defendant also called her current, 37-year-old girlfriend
and her sister, each of whom opined or relayed defendant’s
reputation for only engaging in normal sexual behavior.
However, each witness conceded that her opinion might change if
the charges in this case were true.
      A jury found defendant guilty of all charges.
      C.     Sentencing
      The trial court sentenced defendant to prison for eight
years, reflecting the upper term for committing a lewd and
lascivious act upon a minor under 14 years of age. The court
imposed a concurrent three year prison sentence for the other




                                 5
lewd and lascivious act count. The court then suspended
execution of both sentences and placed defendant on five years of
formal probation. On the misdemeanor child molestation count,
the court placed defendant on formal probation for five years and
imposed 364 days in the county jail.
      As pertinent here, the court as conditions of probation
required defendant to (1) “keep [the] Probation [Office] advised of
her residency at all times” and (2) “seek and maintain training,
schooling, or employment as approved by Probation.” The court
also imposed a $300 restitution fine, a $300 probation revocation
restitution fine, and a $300 parole revocation restitution fine; the
court suspended the latter two fines.
      D.     Appeal
      Defendant filed this timely appeal.
                           DISCUSSION
I.    Ineffective Assistance of Counsel / Elements of
Section 288
      Defendant argues that her attorney provided
constitutionally ineffective assistance by not objecting to the
prosecutor’s closing argument. We independently review such
claims. (People v. Mayfield (1993) 5 Cal. 4th 142, 199.)
      A.     Pertinent facts
             1.    Defense closing argument
      In her closing argument, defendant argued that her
innocence of the charges was “obvious,” and that the People’s
position that she was guilty “boggles the mind” and was “crazy,”
“ridiculous,” “inconceivable,” “bizarre,” and “just nuts.”
Defendant urged that she was not “sexually exploiting” Y.
Instead, she was merely “helping” and “support[ing]” Y by
allowing Y to “explor[e] [her] sexuality with someone she’s
comfortable with.” “Two gay women” “getting together,”




                                 6
defendant reasoned, was an “entirely different situation” from a
“30-year-old man attacking a teenage girl.” If anything,
defendant implored, defendant’s willingness to go “all in” to help
Y meant there was “no [improper] motivation on defendant’s
part.”
              2.    Prosecutor’s rebuttal argument
       In rebuttal, the prosecutor argued that defendant was
incorrect in suggesting that intent to exploit was a separate
element to the crimes of lewd and lascivious conduct. The
pertinent element, the prosecutor went on to explain, was
whether defendant acted “with the intent of arousing, appealing
to, or gratifying the lusts, passions, or sexual desires [of herself
or] of the child.”
       B.     Analysis
       Defendant argues that her counsel provided ineffective
assistance because he did not object to the prosecutor’s rebuttal
argument, which she claims amounted to prosecutorial
misconduct.
       A defense attorney is constitutionally ineffective only if (1)
the attorney’s “performance was deficient” because it “‘“‘“fell
below an objective standard of reasonableness . . . under
prevailing professional norms,”’”’” and (2) “but for counsel’s
deficient performance,” it is “reasonabl[y] probab[le]” that “the
outcome of the proceeding would have been different.” (People v.
Mickel (2016) 2 Cal.5th 181, 198, quoting People v. Lopez (2008)
42 Cal. 4th 960, 966.) Because it is well settled that the decision
to forego a meritless objection does not amount to deficient
performance (People v. Lucero (2000) 23 Cal. 4th 692, 732),
defendant’s claim of ineffective assistance turns on whether the
prosecutor did, in fact, engage in misconduct to which an




                                  7
objection would have been meritorious. A prosecutor commits
misconduct that violates due process under federal and California
law if, respectively, the conduct “‘“‘infects the trial with such
unfairness as to make the conviction a denial of due process’”’”
(People v. Adams (2014) 60 Cal. 4th 541, 568) or the conduct
“‘“‘involves the use of deceptive or reprehensible methods to
attempt to persuade either the trial court or the jury’”’” (ibid.).
As pertinent here, a prosecutor commits misconduct if he or she
“‘misstate[s] the law.’” (People v. Cortez (2016) 63 Cal. 4th 101,
130 (Cortez).)
       Because the prosecutor’s rebuttal argument acknowledged
the People’s burden of proving that defendant acted with the
“intent of arousing, appealing to, or gratifying the lusts, passions,
or sexual desires [of herself or] of the child” and disclaimed only
the need to prove a further “intent to exploit,” defendant’s
ineffective assistance claim accordingly tees up the following
question: Does the crime of committing lewd and lascivious acts
with a minor have two intent elements or just one? This is a
question of statutory interpretation that we review de novo.
(People v. Superior Court (Sahlolbei) (2017) 3 Cal.5th 230, 234
(Sahlolbei).)
       We conclude that the answer is just one, and that element
requires the People to prove the defendant’s intent to arouse,
appeal to or gratify the lust, passions or sexual desires of herself
or the child. Put differently, there is no separate intent to
sexually exploit the minor element.
       The plain text of section 288 so dictates. In pertinent part,
section 288 makes it a crime for a person to “willfully and lewdly
commit[] any lewd or lascivious act . . . upon or with the body, or
any part or member thereof, of a child . . . with the intent of




                                 8
arousing, appealing to, or gratifying the lust, passions, or sexual
                                                       2
desires of that person or the child.” (§ 288, subd. (a).) The text
says nothing about a further “intent to exploit.” Where, as here,
the plain text is unambiguous, it is controlling. (J.M. v.
Huntington Beach Union High School Dist. (2017) 2 Cal.5th 648,
654 [“‘If the statutory language is unambiguous, we presume the
Legislature meant what it said, and the plain meaning of the
statute controls.’ [Citation.]”].) Not surprisingly, the standard
CALCRIM jury instructions for section 288 and other cases
interpreting section 288 also list only one intent element.
(CALCRIM Nos. 1110, 1112; People v. Levesque (1995) 35
Cal. App. 4th 530, 541.)
       To be sure, section 288 was enacted to “provide children
with ‘special protection’ from sexual exploitation,” and our
Supreme Court has remarked that the “‘gist’ of the [lewd and
lascivious act] offense has always been the defendant’s intent to
sexually exploit a child, not the nature of the offending act.”
(People v. Martinez (1995) 11 Cal. 4th 434, 443-444.) But,
contrary to what defendant urges, neither the purpose of section
288 nor our Supreme Court’s remarks translate into a second
“intent to exploit” element. That is because the exploitation that
section 288 was enacted to condemn and that forms the “gist” of
the offense is the “profound harm” that “young victims suffer”
“whenever they are perceived and used as objects of sexual
desire,” a harm to which they are “‘uniquely susceptible’” “as a
result of their dependence upon adults, smaller size and relative

2     The sole difference between the two subdivisions of section
288 separately charged in this case concerns the age of the minor,
not the intent element. (Compare § 288, subd. (a) with § 288,
subd. (c)(1).)




                                 9
naiveté.” (Martinez, at p. 444; People v. Scott (1994) 9 Cal. 4th
331, 341-342; People v. Shockley (2013) 58 Cal. 4th 400, 404; see
also, People v. Soto (2011) 51 Cal. 4th 229, 243 [the “wrong
punished by the lewd acts statute is” the adult defendant’s
destruction of the minor’s “sexual innocence”], italics omitted.)
Section 288 prohibits the sexual exploitation of children by
prohibiting lewd and lascivious acts committed “with the intent
of arousing, appealing to, or gratifying the lust, passions, or
sexual desires of [the defendant] or the child.” (§ 288, subd. (a).)
This is the intent requirement Martinez referenced when it said
that the “gist” of section 288 was the “intent to sexually exploit a
child.”
       Defendant offers what boil down to three further
arguments in support of her position that the prosecutor’s
disclaimer of a separate “intent to exploit” element misstated the
law and thereby committed prosecutorial misconduct.
       First, she maintains that section 288 has a separate “intent
to exploit” requirement that, in effect, requires proof of a
defendant’s (1) intent to arouse, appeal to, or gratify the lust,
passions or sexual desires of herself or a victim-child, and (2)
nefarious (that is, non-innocent) motive for committing the crime.
We reject this argument. Not only is it inconsistent with the
analysis of section 288’s text and purpose set forth above, but it
also conflates a defendant’s motive with her intent. They are not
the same: Motive is the “‘reason a person chooses to commit a
crime,’” and is “‘different from a required mental state such as
intent . . .’” (People v. Thompson (2016) 1 Cal.5th 1043, 1123,
quoting People v. Hillhouse (2002) 27 Cal. 4th 469, 504.) That
defendant in this case claimed to have had an altruistic motive
for touching Y in a manner that whet Y’s and her own sexual




                                10
appetites does not exonerate her from the criminal liability
attaching to that conduct. This argument is also inconsistent
with defendant’s conduct below, given that she did not object to
the standard CALCRIM jury instruction that contained only a
single intent element.
        Second, defendant asserts that In re Jerry M. (1997) 59
Cal. App. 4th 289 supports her position that there is a separate
“intent to exploit” argument. We reject this argument. In re
Jerry M. held that there was insufficient evidence that an 11-
year-old defendant who had groped the breasts of several 12-13-
year-old girls had the requisite “intent to arous[e], appeal[] to, or
gratify[] the lust, passions, or sexual desires” because there was
“no evidence he had reached puberty,” and thus no evidence that
he even understood what “lust, passions, or sexual desires” were.
(Id. at pp. 299-300.) In re Jerry M. is thus doubly unhelpful to
defendant: It applied the very intent requirement found in
section 288’s text, and Jerry M. applied that intent requirement
to a prepubescent boy—not an adult woman who not only
understood sexual conduct but kissed and groped Y until Y was
moaning.
        Lastly, defendant urges that even if there is no second
“intent to exploit” element, the prosecutor’s disclaimer of such an
element during his rebuttal argument effectively told the jury
there was no intent requirement at all. We reject this argument.
In evaluating whether a prosecutor has committed misconduct
during closing argument, we examine the challenged argument
“‘“[i]n the context of the whole argument and the instructions,”
[citation],’” and ask whether “‘there was a “reasonable likelihood
the jury understood or applied the complained-of comments in an
improper or erroneous manner.”’” (Cortez, supra, 63 Cal.4th at p.




                                 11
130.) Here, the prosecutor’s comment that there was no “intent
to exploit” element was followed by his reaffirmation of an “intent
to arouse, appeal or, or gratify the lust” element and his
explanation of why the evidence in this case overwhelmingly
established that defendant had such an intent. On this record,
there is no “reasonable likelihood” the jury threw out the baby
with the bathwater and construed the prosecutor’s argument as
disclaiming any intent requirement.
II.    Sentencing Issues
       A.    Probation conditions
       Defendant challenges two of the conditions of probation
imposed in this case. A condition of probation is presumptively
valid unless it (1) “‘has no relationship to the crime of which the
offender was convicted,’” (2) “‘relates to conduct which is not in
itself criminal,’” and (3) “‘requires or forbids conduct which is not
reasonably related to future criminality.’” (People v. Lent (1975)
15 Cal. 3d 481, 486, superseded by statute on another ground as
stated in People v. Moran (2016) 1 Cal.5th 398, 403, fn. 6.) If a
condition “imposes limitations on a person’s constitutional
rights,” the trial court must also “closely tailor those limitations
to the purpose of the condition.” (In re Sheena K. (2007) 40
Cal. 4th 875, 890.) We review the validity of a probation condition
for an abuse of discretion (People v. Olguin (2008) 45 Cal. 4th 375,
379), but the constitutionality of such a condition de novo (People
v. Appleton (2016) 245 Cal. App. 4th 717, 723).
             1.     Keeping probation office “advised” of her
residency
       Defendant argues that the trial court abused its discretion
in imposing a condition that required her to “[m]aintain residence
as approved by the Probation Officer” because granting a
Probation Office the power to dictate where she lives is unlawful.




                                 12
(Italics added.) We need not confront defendant’s challenge
because the “approv[al]” language appears only in the trial
court’s minute order listing the conditions of probation. Orally,
the court required defendant to “keep [the] Probation [Office]
advised of her residency at all times.” (Italics added.) Because,
as the People concede, the oral pronouncement of sentence
controls over a subsequently entered minute order (People v.
Farell (2002) 28 Cal. 4th 381, 384, fn. 2 [“The record of the oral
pronouncement of the court controls over the clerk’s minute
order.”]; In re D.H. (2016) 4 Cal.App.5th 722, 724-725 [applying
this principle to probation conditions]), the residency condition
actually imposed in this case does not suffer from the defect
defendant decries.
              2.   Seeking and maintaining employment
       Defendant next argues that the trial court abused its
discretion and overstepped its constitutional bounds by requiring
her, as a condition of probation, to “seek and maintain training,
schooling, or employment as approved by [the] Probation
[Officer]” because that condition does not expressly account for
the possibility that she might not able to stay in school or remain
employed due to factors beyond her control.
       We find no infirmity with this condition of probation.
Section 1203.1 specifically authorizes a trial court to “require as a
condition of probation that the probationer go to work and earn
money . . .” (§ 1203.1, subd. (d).) Not surprisingly, “[a]n order
that a criminal defendant seek and maintain gainful employment
as a condition of probation is one commonly imposed.” (People v.
Hodgkin (1987) 194 Cal. App. 3d 795, 808 (Hodgkin); see also
People v. Lewis (1978) 77 Cal. App. 3d 455, 464.) The same is true
of conditions requiring a probationer to remain in school and




                                 13
“maintain satisfactory grades.” (In re Angel J. (1992) 9
Cal. App. 4th 1096, 1100-1101.)
       Although defendant’s ability to “maintain” “training,
schooling or employment” may not be entirely within her control,
any non-compliance with these requirements due to
“circumstances beyond . . . her control” cannot give rise to a
probation violation. (People v. Cervantes (2009) 175 Cal. App. 4th
291, 295.) That is because courts routinely imply a “willfulness”
requirement into conditions of probation. (Id.; People v. Hall
(2017) 2 Cal.5th 494, 502.) However, the possibility of non-
compliance due to circumstances beyond a probationer’s control
precludes the imposition of the condition of probation in the first
place only where the trial “court can say as a matter of law [that]
compliance would be impossible.” (Hodgkin, supra, 194
Cal.App.3d at p. 811.) Here, there was no such showing; indeed,
defendant’s prior employment constitutes substantial evidence
that her compliance is not impossible.
       B.    Probation and parole revocation restitution
fines
       Defendant argues that the trial court erred in imposing but
staying both a probation revocation restitution fine and a parole
revocation restitution fine. The propriety of imposing these fines
turns on a question of statutory interpretation, which we
independently review. (Sahlolbei, supra, 3 Cal.5th at p. 234.)
       Whenever a court “impose[s]” “a sentence that includes a
period of probation,” it must “assess” a probation revocation
restitution fine that is suspended unless and until probation is
revoked. (§ 1202.44.) Whenever a court imposes a “sentence
[that] includes a period of parole,” the court must “assess” a
parole revocation restitution fine that is suspended unless and
until parole is revoked. (§ 1202.45, subds. (a) & (c).) The parole




                                14
revocation restitution fine must also be imposed “at the time” the
court “impose[s] the restitution fine” under section 1202.4,
subdivision (b). (Ibid.)
       Where, as here, the trial court imposes a prison sentence
but suspends execution of that sentence in order to place the
defendant on probation, should the court at the time of
pronouncing this sentence (1) impose (and suspend) only the
probation revocation restitution fine, or (2) impose (and suspend)
both the probation revocation restitution fine and parole
revocation restitution fine?
       The Courts of Appeal have split on this issue. One court
has held that the trial court should impose only the probation
revocation restitution fine, and may not also impose the parole
revocation restitution fine. (People v. Hunt (2013) 213
Cal. App. 4th 13, 16-18 (Hunt).) Several other courts have held
that the trial court should impose both revocation restitution
fines. (People v. Preston (2015) 239 Cal. App. 4th 415, 429
(Preston); People v. Tye (2000) 83 Cal. App. 4th 1398, 1401-1402.)
       We add our voice to the growing chorus of decisions holding
that the trial court must impose both revocation restitution fines
at the time of original sentencing, and we do so for three reasons.
       First, the plain text of section 1202.45 so requires. Section
1202.45 requires that the parole revocation restitution fine be
“assess[ed]” (1) whenever a sentence is imposed that “includes a
period of parole” and (2) “at the time of imposing the restitution
fine.” (§ 1202.45, subd. (a).) Because “a defendant is ‘sentenced’
when a judgment imposing punishment is pronounced even if
execution of the sentence is then suspended” (People v. Scott
(2014) 58 Cal. 4th 1415, 1423, 1426), and because a prison
sentence automatically “include[s] a period of parole supervision”




                                 15
(§ 3000, subd. (a)(1)), a trial court’s pronouncement of an
imposed-but-stayed prison sentence is a sentence that “includes a
period of parole.” As such, the parole revocation fine should be
“assessed” at that time. (Accord, People v. Smith (2001) 24
Cal. 4th 849, 853 [“Under section 1202.45, a trial court has no
choice and must impose a parole revocation fine . . . whenever the
‘sentence includes a period of parole.’”].) Further, because the
“restitution fine” is imposed when the initial sentence is imposed
but stayed, the parole revocation restitution fine should also be
assessed at the same time. (E.g., People v. Calabrese (2002) 101
Cal. App. 4th 79, 86.)
       Second, the purpose underlying section 1202.45 counsels
strongly in favor of mandating the imposition of the parole
revocation restitution fine at the time a prison sentence (with the
parole “tail”) is initially imposed, even if its execution is
suspended. As its name suggests, one of the purposes of the
parole revocation restitution fine is “to provide for compensation
of crime victims.” (Preston, supra, 239 Cal.App.4th at p. 429.)
That purpose is better served by requiring trial courts to impose
but suspend the parole restitution fine at the time a sentence
involving parole is initially imposed rather than waiting until a
later proceeding at which probation is revoked and the previously
suspended prison (and parole) sentence is put into effect.
Otherwise, there is a risk that the trial court will forget to impose
the fine or, worse yet, a defendant will argue that it is too late to
do so (e.g., People v. Andrade (2002) 100 Cal. App. 4th 351, 353,
357-358 [so arguing] (Andrade).)
       Lastly, we are not persuaded by the reasons cited by other
courts—and, in particular, Hunt—for postponing imposition of
the parole revocation restitution until the suspended prison-with-




                                 16
parole-tail sentence is put into effect. Hunt offered two such
reasons. Hunt pointed to the absence of any “evidence [that] the
Legislature intended” “the parole restitution fine” to be “imposed
and stayed” “when probation is granted.” (Hunt, supra, 213
Cal.App.4th at p. 18.) For the reasons set forth above, the plain
text of section 1202.45 unambiguously dictates that the “parole
revocation restitution fine” be imposed at the time a prison
sentence is initially imposed. “Where,” as here, “statutory
language is unambiguous, a court is precluded from considering
legislative history.” (Huff v. Securitas Security Services USA, Inc.
(2018) 23 Cal.App.5th 745, 755, citing People v. Robles (2000) 23
Cal. 4th 1106, 1111.) Hunt also cited the potential disparate
treatment between defendants whose imposition of sentence is
suspended and those whose execution of sentence is suspended.
(Hunt, at pp. 19-20.) In this regard, Hunt reasoned that the
defendant in the former situation would be faced with a possible
probation revocation restitution fine (because no prison sentence
with a parole tail would be imposed), while defendants in the
latter situation would be faced with a possible probation and
parole revocation restitution fines (because, as here, a prison
sentence with a parole tail is imposed along with probation). We
agree with other courts that have concluded that Hunt is
incorrect on this point because even a defendant whose
imposition of sentence is initially suspended will be ultimately
faced with both the probation and parole revocation restitution
fines if his probation is revoked and he is ultimately sentenced to
prison; in other words, there is no disparity because all
defendants who are sentenced to probation and eventually to
prison will be faced with both types of revocation restitution




                                17
fines. (Preston, supra, 239 Cal.App.4th at p. 428; see also,
Andrade, supra, 100 Cal.App.4th at pp. 353, 357-358.)
                          DISPOSITION
      The matter is remanded to the trial court with directions to
conform the sentencing minute order to the trial court’s oral
pronouncement of judgment by striking the probation condition
requiring defendant to “[m]aintain residence as approved by the
probation officer.” As modified, the judgment is affirmed.
      CERTIFIED FOR PUBLICATION.




                                     ______________________, J.
                                     HOFFSTADT

We concur:


_________________________, P. J.
LUI


_________________________, J.
ASHMANN-GERST




                                18